101 F.3d 690
Lillian Lehotay, Julius J. Lehotayv.Zenith Data Systems Corporation, International BusinessMachines Corporation, Canon U.S.A., John Doe 1-10; Nancy E.Cunningham v. Computer Machinery Corporation, OertecComputer Corporation, f/k/a Pertec Corporation, as Successorto Computer Machinery Corporation, Scan-Optics, Inc., SperryRand Corporation, f/k/a Sperry Univac, f/k/a SperryCorporation, Unisys Corporation, John Does, 1 through 10,Pertec Computer
NOS. 95-5781, 96-5070, 96-5095
United States Court of Appeals,Third Circuit.
Oct 10, 1996

1
Appeal From:  D.N.J., Nos. 92-03191, 92-03431, 92-03432, 92-04763, 93-0165, 93-02674,


2
Brown, Thompson, Parell, JJ.


3
AFFIRMED.